Exhibit 99 Execution Copy KADANT JINING LIGHT MACHINERY CO., LTD. (凯登轻工机械（济宁）有限公司) as borrower AND JPMORGAN CHASE BANK (CHINA) COMPANY LIMITED, SHANGHAI BRANCH as lender RMB40,000,000 TERM LOAN AGREEMENT Fangda Partners 20/F Kerry Centre 1515 Nanjing West Road Shanghai, China CONTENTS Clause Page 1. Interpretation 1 2. Facilities 7 3. Purpose 7 4. Conditions precedent 7 5. Utilisation 8 6. Repayment 8 7. Prepayment and cancellation 9 8. Interest 10 9. Market disruption 11 10. Taxes 12 11. Increased costs 13 12. Mitigation 14 13. Payments 14 14. Representations and warranties 15 15. Information covenants 18 16. General covenants 19 17. Default 22 18. Evidence and calculations 25 19. Indemnities and break costs 25 20. Expenses 26 21. Amendments and waivers 27 22. Changes to the parties 27 23. Disclosure of information 28 24. Set-off 28 25. Severability 29 26. Counterparts 29 27. Notices 29 28. Language 30 29. Governing law 31 30. Enforcement 31 Schedules 1. Conditions precedent documents 33 2. Form of Request 38 Signatories 39 THIS AGREEMENT is dated January 28, BETWEEN: (1) KADANT JINING LIGHT MACHINERY CO., LTD.(凯登轻工机械（济宁）有限公司),a company established under the laws of the PRC with its registered office at No.99 Jidian Road 1, High and New Technologies Industry Development District, Jining, Shandong, 272023, P.R. China (the Company); and (2) JPMORGAN CHASE BANK (CHINA) COMPANY LIMITED, SHANGHAIBRANCH as lender (the Lender). IT IS AGREED as follows: 1.
